            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ZACHARY T. EVANS,                                No. 4:19-CV-01900

           Plaintiff.                            (Judge Brann)

     v.

CAITLIN DIGIOVANNI, et al.,

          Defendants.

                                  ORDER

                            NOVEMBER 27, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s motion to proceed in forma pauperis, ECF No. 7, is

          GRANTED;

    2.    Plaintiff’s complaint, ECF No. 1, is DISMISSED without prejudice;

    3.    Plaintiff may within thirty (30) days from the date of this Order file a

          motion to reopen along with an amended complaint that addresses the

          deficiencies identified in the Court’s Memorandum Opinion; and

    4.    The Clerk of Court is directed to CLOSE this matter.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
